Examiner’s Amendment
An examiner’s amendment to the record appears below. These changes are considered to minor and have no effect on the scope of the claimed invention and are being made in order to ensure patent quality. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 6 (Amended by Examiner) The igniter support (22) according to claim 3, wherein the first holder element (30) has a first contact surface (52) which is radially internal by way of the first sawtooth profile (40) and axially projecting, facing the second holder element (32), and in that the second holder element (32) has a second contact surface (54) which is radially internal by way of the second sawtooth profile (42) and axially reset, facing away from the first holder element (30), the two contact surfaces (52, 54) in an assembled condition of the two holder elements (30, 32) being adjacent to each other and each being preferably ring-shaped.

Claim 8 (Amended by Examiner) The subassembly (16) according to claim 7, wherein the first holder element (30) is formed at least in some areas so that the igniter unit (20) is received at least partially by the first holder element (30), and/or in that the igniter unit (20), may include a socket (26) which is inserted in the second holder element (32).
Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application. Specifically, the prior art fails to teach: 
[original claim 1] an igniter support for an igniter unit that includes two holder elements can be at least partially positively nested in the circumferential direction to enable torque transmission between the two holder elements.
[original claim 3] an igniter support for an igniter unit that includes two holder elements that can be at least partially positively nested, wherein the first holder element has a first sawtooth profile and the second holder element has a second sawtooth profile corresponding to the first sawtooth profile of the first holder element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641